        Case 1:20-cv-01046-KG-GBW Document 4 Filed 12/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


MYRTIS PAULO HART,

        Plaintiff,

v.                                                          Civ. No. 20-cv-1046 KG-GBW

JOE LYTLE, et al,

        Defendants.


                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is dismissed

without prejudice.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
